Name: Council Implementing Decision (EU) 2016/1818 of 10 October 2016 amending Implementing Decision 2014/170/EU to remove the Republic of Guinea from the list of non-cooperating third countries in fighting illegal, unreported and unregulated fishing
 Type: Decision_IMPL
 Subject Matter: Africa;  fisheries;  cooperation policy;  maritime and inland waterway transport;  information and information processing
 Date Published: 2016-10-14

 14.10.2016 EN Official Journal of the European Union L 278/46 COUNCIL IMPLEMENTING DECISION (EU) 2016/1818 of 10 October 2016 amending Implementing Decision 2014/170/EU to remove the Republic of Guinea from the list of non-cooperating third countries in fighting illegal, unreported and unregulated fishing THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1005/2008 of 29 September 2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing, amending Regulations (EEC) No 2847/93, (EC) No 1936/2001 and (EC) No 601/2004 and repealing Regulations (EC) No 1093/94 and (EC) No 1447/1999 (1), and in particular Article 34(1) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Regulation (EC) No 1005/2008 establishes a Union system to prevent, deter and eliminate illegal, unreported and unregulated (IUU) fishing. (2) Chapter VI of Regulation (EC) No 1005/2008 lays down the procedure with respect to the identification of non-cooperating third countries in fighting IUU fishing and provides for the establishment of a list of such non-cooperating third countries. (3) By means of its Decision of 15 November 2012 (2), the Commission included the information concerning the essential facts and considerations underlying such possible identification and notified eight third countries, including the Republic of Guinea (hereinafter Guinea) of the possibility of their being identified as countries that it considers as non-cooperating third countries. (4) By means of Implementing Decision of 26 November 2013 (3), the Commission identified Guinea as a non-cooperating third country in fighting IUU fishing. In that Decision, the Commission stated the reasons for which it considered that Guinea had failed to discharge its duties under international law, as flag, port, coastal or market State, to take action to prevent, deter and eliminate IUU fishing. (5) By means of Implementing Decision 2014/170/EU (4), the Council adopted the list of non-cooperating third countries which included Guinea. (6) Following the inclusion of Guinea in that list, Guinea endeavoured to rectify the situation that warranted its listing and to take concrete measures capable of remedying the identified failures. (7) On the basis of the information obtained by the Commission, it appears that Guinea has implemented its international law obligations and has adopted an adequate legal framework for fighting IUU fishing. It has created a deterrent sanctioning system. It has also established an adequate and efficient monitoring, control and inspection scheme by developing a National Plan of Inspection, introducing aerial surveillance and equipping its Fishing Monitoring Centre with a fully functional vessel monitoring system. Guinea has also reviewed its registration and licensing systems and introduced technical, conservation and management measures to ensure a reasonable balance between the fishing licences delivered, resources available and its control and enforcement capacities. Guinea has furthermore reconsidered its participation within regional fisheries management organisations (RFMOs), has improved compliance with its international obligations stemming from recommendations and resolutions of those organisations, and has taken appropriate measures against Guinean IUU vessels on the RFMOs' IUU lists. (8) It also appears that with the actions undertaken, Guinea no longer fails to ensure compliance with its duties incumbent upon it under international law and in particular in the light of Articles 61, 62, 94, 117 and 118 of the United Nations Convention on the Law of the Sea and Articles 18, 19 and 20 of the United Nations Fish Stocks Agreement. (9) It may therefore be concluded that the situation that warranted the listing of Guinea has been rectified and that Guinea has taken concrete measures capable of achieving a lasting improvement of the situation. (10) As a consequence, Implementing Decision 2014/170/EU should be amended in order to remove Guinea from the list of non-cooperating third countries in fighting IUU fishing. (11) This Decision does not preclude any subsequent steps that might be taken by the Union, in accordance with Regulation (EC) No 1005/2008, in the event that factual elements reveal that Guinea has failed to fulfil the duties incumbent upon it under international law, as flag, port, coastal or market State, to take action to prevent, deter and eliminate IUU fishing. (12) In the light of the adverse consequences caused by a listing as a non-cooperating third country, it is appropriate to give immediate effect to the delisting of Guinea as a non-cooperating third country, HAS ADOPTED THIS DECISION: Article 1 Guinea is removed from the Annex to Implementing Decision 2014/170/EU. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 10 October 2016. For the Council The President G. MATEÃ NÃ  (1) OJ L 286, 29.10.2008, p. 1. (2) Commission Decision of 15 November 2012 on notifying the third countries that the Commission considers as possible of being identified as non-cooperating third countries pursuant to Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ C 354, 17.11.2012, p. 1). (3) Commission Implementing Decision of 26 November 2013 identifying the third countries that the Commission considers as non-cooperating third countries pursuant to Council Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ C 346, 27.11.2013, p. 2). (4) Council Implementing Decision 2014/170/EU of 24 March 2014 establishing a list of non-cooperating third countries in fighting IUU fishing pursuant to Regulation (EC) No 1005/2008 establishing a Community system to prevent, deter and eliminate illegal, unreported and unregulated fishing (OJ L 91, 27.3.2014, p. 43).